Citation Nr: 1735450	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  08-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including anxiety, depression, irritability, memory loss, and insomnia. 

2.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety, depression, irritability, memory loss and insomnia.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as a low back disorder). 

5.  Entitlement to service connection for degenerative disc disease and/or arthritis of the cervical spine (claimed as a neck disorder).

6.  Entitlement to service connection for generalized arthritis, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for obstructive sleep apnea (claimed as a sleep disorder).

9.  Entitlement to service connection for a yeast infection secondary to use of a CPAP [continuous positive airway pressure] machine for a sleep disorder.

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	 John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 1990 and from January 1991 to April 1991.  He had honorable service in the Southwest Asia Theater of Operations in Saudi Arabia.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Baltimore, Maryland that denied all of the issues on the title page of this decision. 

In July 2010, the Board remanded some of the issues on appeal for further development.  By Board decision in June 2012, the issue of entitlement to an earlier effective date for the grant of service connection for Barrett's esophagus with gastrointestinal reflux disease and irritable bowel syndrome, which was previously on appeal, was granted to the extent indicated.  This matter is no longer for appellate consideration.  The remaining issues were remanded for further development.

Following review of the record, the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as well as degenerative disc and/or degenerative joint disease of the cervical and lumbar spine, generalized arthritis, fibromyalgia, obstructive sleep apnea and a yeast infection secondary to use of a CPAP machine for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1996 unappealed rating decision, service connection for an acquired psychiatric disorder claimed as anxiety, depression, irritability, memory loss and insomnia was denied on the basis that symptoms of these disorders were first clinically demonstrated several years after service.

2.  Evidence received since the March 1996 rating decision denying service connection for an acquired psychiatric disorder claimed as anxiety, depression, irritability, memory loss and insomnia relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying service connection for an acquired psychiatric disorder claimed as anxiety, depression, irritability, memory loss and insomnia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder claimed as anxiety, depression, irritability, memory loss and insomnia.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he was exposed to a number of very stressful experiences while stationed in Saudi Arabia during the Persian Gulf War and developed an anxiety disorder as the result thereof for which service connection should be granted.

Factual Background and Legal Analysis

Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, depression, irritability, memory loss and insomnia was denied in a March 1996 rating decision on the basis that service treatment records were negative for any claimed disorder and that symptoms associated with such were shown several years after discharge from active duty.  Following the denial of the claim, the Veteran did not file a notice of disagreement or submit new and material evidence within one year of notification of the decision.  As such, the March 1996 rating decision denying entitlement to service connection for an acquired psychiatric disorder claimed as anxiety, depression, irritability, memory loss and insomnia is final.  See 38 U.S.C.A. § 7105 (2014). 

The Veteran attempted to reopen the claim in September 2006 upon the submission of additional evidence.  Such evidence has included military personnel records that were received in June 2014 verifying service in Saudi Arabia with duty in an imminent danger pay area.

The Board finds that the additional information that has been received invokes the provisions of 38 C.F.R. § 3.156 that supports the claim in a manner not previously demonstrated in verifying service in the Gulf War Zone under hazardous-to-life conditions.  Therefore, based on this new evidence and the low standard for reopening a claim, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied.  The claim of entitlement to service connection for an acquired psychiatric disorder claimed as anxiety, depression, irritability, memory loss, and insomnia is thus reopened.  This matter is further addressed in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder claimed as anxiety, depression, irritability, memory loss and insomnia is granted to this extent. 


REMAND

Although further delay is regrettable, the Board finds that the duty to assist cannot be ignored.  Given such, remand is warranted.

The Veteran asserts that he has an anxiety disorder, including PTSD, of service onset for which service connection should be granted.

Review of the record discloses that in November 1995, the Veteran was seen for symptoms, including memory loss.  Following evaluation the assessment was depression, anxiety, and problems with memory since Gulf War engagement.  The examiner commented that there was no history of problems or medical visits for such prior to the Gulf War.  It was opined that "Therefore, I believe that the above problems are [the] result of the Gulf War encounter."  

Since that time, the Veteran has received continuing VA and private treatment for psychiatric symptoms primarily diagnosed as anxiety disorder, including on VA examination in January 2012.  At that time, the VA psychologist found that the Veteran did not endorse symptoms that met the criteria for PTSD and that he had a generalized anxiety disorder that was less likely than not related to service.  The Board observes, however, that PTSD was identified as a diagnosis by a VA physician on consultation in May 2006 and by a private provider in January 2007.  On most recent VA review of record by the same VA psychologist in December 2012, she stated that the Veteran's "formerly diagnosed PTSD improved over the 6 years to the point where his symptoms no longer meet the full criteria for PTSD and are instead in the range of a less severe diagnosis of generalized anxiety disorder that by his description is also essentially in remission,"  

In view of the above, the Board finds that there is a clear conflict in the clinical findings such that a clarifying opinion is warranted to resolve the inconsistency.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  As such, the Board finds that a specialist opinion is warranted and that the Veteran should be scheduled for a VA psychiatric examination.  

Additionally, the Board observes that the Veteran has received extensive and continuing VA outpatient treatment at the Martinsburg (WV) VA over the years for multiple complaints and disorders, including some claimed on appeal.  It is shown, however, that the most recent records date to September 2010.  VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 C.F.R. 38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2016).  Therefore, on remand, the RO should attempt to secure any outstanding VA treatment records dating from October 2010 through the present and associate them with the electronic record.

The Board observes that although the Veteran was discharged from active duty in 1986 and 1991, there are no clinical records pertaining to treatment for any of the disorders claimed on appeal until essentially 1994.  The, Board advises the Veteran that it would assist his claim if he were to provide additional information and/or authorization to retrieve clinical records from all providers who treated him for PTSD, anxiety, degenerative disc and/or degenerative joint disease of the cervical and lumbar spine, generalized arthritis, fibromyalgia, obstructive sleep apnea and a yeast infection secondary to use of a CPAP machine immediately after separation from active duty.  Therefore, he should be contacted and requested to identify all health care providers, including VA facilities, from which he obtained treatment after discharge from service in 1986 through 1994.  If proper authorization is received, the RO should attempt to secure these records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide written authorization(s) with the names and addresses of all health care providers, to include any within the VA system, who treated him for PTSD, degenerative disc and/or degenerative joint disease of the cervical and lumbar spine, generalized arthritis, fibromyalgia, obstructive sleep apnea and a yeast infection secondary to use of a CPAP machine from 1986 through 1993.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims folder.  All attempts to obtain the records should be documented in the claims file.

2.  The RO should retrieve VA outpatient clinical records from October 2010 to the present and associate them with the claims file.  If no records are received, the RO must document the attempts that were made to locate them and explain in writing why additional efforts to secure or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to locate that evidence; and (c) inform the Veteran of any further action it will take with respect to the claims.  The Veteran must be given an opportunity to respond.

3.  After all records and/or responses have been obtained to the extent possible, the RO should arrange for the Veteran to undergo a VA psychiatric examination by a psychiatrist.  The examiner must be provided access to VBMS.  The report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings must be reported in detail.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has PTSD.  The examiner should consider the criteria of both the DSM-IV and the DSM-V in determining whether the diagnostic criteria to support the diagnosis of PTSD has been satisfied.  If it is determined that the Veteran does not meet the DSM-V or DSM-IV criteria for a PTSD diagnosis, the examiner must reconcile that finding with the PTSD diagnoses of record.  If the examiner finds that the Veteran no longer suffers from PTSD, explain whether it is in remission or not.

The examiner must be advised that an in-service stressor is conceded by virtue of the Veteran's service in the Gulf War Zone.

Following a thorough review of the evidence and a mental evaluation, the examiner must provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran has an acquired psychiatric disorder, to include anxiety, depression, irritability, memory loss, and insomnia that directly relates back to active service; b) whether it is at least as likely as not a diagnosis of PTSD is supported by a corroborated in-service stressor, or c) whether any psychiatric disability now indicated is more likely of post service onset and unrelated to service.  The examiner must provide a full multi-axial evaluation and provide an opinion as to the functional effects of the service-connected psychiatric disorder on the appellant's ability work.

The examination report must include a detailed narrative with a complete rationale for the opinions provided.

4. The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report pursuant to 38 C.F.R. § 3.655 (2016).

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


